Da Conturbia v. Scamardo(2)                                         















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-283-CV
 
     FRANCO DA CONTURBIA,
                                                                                              Appellant
     v.

     W.P. SCAMARDO, STEFANO DE ASARTA,
     M.U.S.A., LTD., and BRAZOS FARM, LTD.,
                                                                                              Appellees
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 94-06-14,651-CV
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On November 18, 1996, appellant Franco da Conturbia, along with appellees Stefano de
Asarta, M.U.S.A., Ltd., and Brazos Farm, Ltd., filed a joint motion to dismiss the appeal
pursuant to Rule 59(a) of the Texas Rules of Appellate Procedure.  Neither da Conturbia nor
appellee W.P. Scamardo requested that the portion of the appeal relating to da Conturbia's claims
against Scamardo be dismissed.  We granted that motion on November 27, 1996.
      On March 4, 1997, da Conturbia and Scamardo filed a joint motion requesting that the
remainder of the appeal be dismissed.
      In relevant portion, Rule 59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the judgment
appealed from, with notice to all other parties; provided, that no other party
shall be prevented from seeking any appellate relief it would otherwise be
entitled to.  
Tex. R. App. P. 59(a).
      In the March 4 motion, da Conturbia and Scamardo state that they have reached a settlement
agreement.  The motion is signed by attorneys for both parties.
      The March 4 motion to dismiss is granted.  This cause is dismissed in toto with each party
to bear his own costs.
                                                                               PER CURIAM

Before Chief Justice Davis,
         Justice Cummings, and
         Justice Vance
         (Chief Justice Davis not participating)
Dismissed
Opinion delivered and filed March 12, 1997
Do not publish